Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/25/2021, with respect to claims 1 and 3-11 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  After further search and consideration, the pending claims are in condition for allowance. 

Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest a computer for activating at least one function of a motor vehicle from a portable authentication device, said vehicle comprising: a plurality of opening elements; a plurality of communication modules, each communication module being mounted in an opening element of the vehicle and comprising an antenna characterized by an internal transmission zone and an external transmission zone; and a fixed reference module able to communicate with the at least one computer and with the plurality of communication modules, said computer configured to: a) determine the opening position of the at least one opening element detected in the open state from the antenna position of the communication module of the at least one opening element in the open state, b) determine an inner detection zone of the antenna, located in the passenger compartment of the vehicle, and an outer detection zone of the antenna, located outside the passenger compartment of the vehicle, from the determined opening position of said at least one opening element in the open state and from a predefined position of the external transmission zone and activate at least one function of the vehicle when the authentication device is located in the inner detection zone of said opening element, wherein the fixed reference module is configured to determine the distance separating it from the antenna of said at least one opening element detected in the open state from signals transmitted by the fixed reference module and by the communication modules.
Regarding claim 5, the prior art fails to disclose or fairly suggest a motor vehicle comprising: a computer for activating at least one function of the motor vehicle from a portable authentication device; a plurality of opening elements; a plurality of communication modules, each communication module being mounted in an opening element of the vehicle and comprising an antenna characterized by an  internal transmission zone and an external transmission zone; and a fixed reference module able to communicate with the at least one computer and with the plurality of communication modules, said computer configured to: a) determine the opening position of the at least one opening element detected in the open state from the antenna position of the communication module of the at least one opening element in the open state, b) determine an inner detection zone of the antenna, located in the passenger compartment of the vehicle, and an outer detection zone of the antenna, located outside the passenger compartment of the vehicle, from the determined opening position of said at least one opening element in the open state and from a predefined position of the external transmission zone and internal transmission zone of the antenna depending on the opening position of each opening element, c) determine the position of the authentication device with respect to the determined inner and outer detection zones, and d) activate at least one function of the vehicle when the authentication device is located in the inner detection zone of said opening element, wherein the fixed reference module is configured to determine the distance separating it from the antenna of said at least one opening element detected in the open state from signals transmitted by the fixed reference module and by the communication modules.
Regarding claim 6, the prior art fails to disclose or fairly suggest a method for activating at least one function of a motor vehicle from a portable authentication device, said vehicle including a plurality of opening elements, at least one computer, a plurality of communication modules, each communication module being mounted in an opening element of the vehicle and comprising an antenna characterized by an internal transmission zone and an external transmission zone, and a fixed reference module able to communicate with the at least one computer and with the plurality of communication modules, said method, comprising: a) detecting, by the computer, an open state of at least one opening element; b) determining, by the computer, with respect to the fixed reference module, the position of the antenna of said at least one opening element detected in the open state from the signals transmitted by the fixed reference module and the communication modules; c) determining, by the computer, the opening position of the at least one opening element detected in the open state from the antenna position of the communication module of the at least one opening element in the open d) determining, by the computer, an inner detection zone of the antenna, located in the passenger compartment of the vehicle, and an outer detection zone of the antenna, located outside the vehicle, from the determined opening position of said at least one opening element and from a predefined position of the external transmission zone and internal transmission zone of the antenna depending on the opening position of each opening element; e) determining, by the computer, the position of the authentication device depending on the determined inner and outer detection zones, and; and f) activating, by the computer, at least one function of the vehicle when the authentication device is located in the inner detection zone of said opening element.
Regarding claim 11, the prior art fails to disclose or fairly suggest a computer for activating at least one function of a motor vehicle from a portable authentication device, said vehicle comprising: a determine, based on the opening position of the at least one opening element: a first location of an inner detection zone of the antenna, located on an inner side of the at least one opening element, and a second location of an outer detection zone of the antenna, located on an outer side of the at least one opening element, wherein the first location of the inner detection zone and the second location of the outer detection zone vary depending on the opening position of the at least one opening element, c) determine the position of the authentication device with respect to the determined inner and outer detection zones, and d) activate at least one function of the vehicle when the authentication device is located in the inner detection zone of said opening element and the first location of the inner detection zone is located in a passenger compartment of the vehicle.
Dependent claims 3-4 and 7-10 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687